DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.  The supplemental response filed 16 July 2021 has also been entered.

Claim Objections
Claim 15 objected to because of the following informalities:  the word “along” in line 16 of claim 15 should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15 includes two recitations that find no basis or support in the disclosure as originally filed.  Specifically, the following passages are not supported by the original disclosure:
“the first duct axis is at an angle to the second duct axis” (emphasis added);
“operated along or parallel to an operation axis that is at an angle relative to the dispensing axis” (emphasis added).
Nowhere does the specification utilize the identified language to describe the recited arrangement of the ducts and valves.  Further, the ducts and valves of applicant’s disclosure appear to be parallel with each other, and not oriented at angles with respect to each other, as is now recited.



Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in lines 19 and 21 of claim 1 is a relative term that renders the claim indefinite. The term " generally " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of orthogonal is covered by the recitation of “generally about” recited in claim 1. Further, the drawings only show that the components are formed directly about the respective axes and thus provide no guidance as to what is covered by the recitation of “generally about”.

Claim 9 recites the limitation "a dispenser axis" in line 3.  There is confusing antecedent basis for this limitation in the claim, since claim 1, form which claim 9 depends, already recites “a dispensing axis”, and it is unclear if the dispenser axis recited in claim 9 is the same as the dispensing axis recited in claim 1, of if the two recited axes are separate and distinct axes.


	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. publication no. 2013/0026192 (Alluigi).

With regard to claim 19, Alluigi discloses every feature thereof (see Figs. 1, 2, and 4); A trigger dispenser (1) for liquids comprises a suction valve (30) comprising a diaphragm (32) housed in the pumping chamber (4) and a delivery valve (60), separate from the suction valve (30), comprising a baffle (62) external to the dispensing pipe (14). The diaphragm (32) of the suction valve (30), during liquid dispensing, abuts on the bottom wall (10b) of the pumping chamber (4) land covers the suction opening (6a), and the baffle (62) of the delivery valve (60), during the return, abuts on the crown surface (18) which surrounds the inlet opening (14a) of the dispensing pipe (14). (see also at least paragraphs [0017], [0020]) pumping chamber (4), piston (8) coupled to a trigger (12, see paragraphs [0026], [0098], Fig. 1), delivery valve 60, suction valve 30, which are respectively provided along a dispensing axis (Z) and a pressure axis (X), which axes are separate (see Fig. 1) and the recited steps (see at least paragraphs [0020], 
Alluigi further discloses an aspiration hole seperated from the pressure chamber, when in the rest position, with a first seal of the piston and separated from an outside environment with a second seal of the piston and wherein in the dispensing position the aspiration hole is separated from the pressure chamber, wherein upon initially releasing the trigger, the aspiration hole is in communication with the outside environment until the piston reaches the rest position (see annotated Figure below).

    PNG
    media_image1.png
    345
    473
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 9, and 11-13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. patent no. 6,116,472 (Wanbaugh et al.) in view of U.S. publication no. 2013/0026192 (Alluigi).

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be et seq. 

With regard to claim 1, Wanbaugh discloses positioning a piston (19) in a pressure chamber (pump chamber 26) and having a liquid in an initial rest position, wherein in the initial rest position an aspiration hole (vent port 31) is separated from the pressure chamber with a first seal (25) of the piston and separated from the outside environment with a second seal (27) of the piston and a first liquid valve (discharge valve 42) is closed (see at least Fig. 1); providing a trigger to be actuated to position the piston in a dispensing position (see trigger lever 21 discussed at least col. 3, lines 37-47, col. 6, lines 16-28), wherein the aspiration hole is separated from the pressure chamber and the first liquid valve is opened to deliver the liquid from the pressure chamber to a dispenser duct to enable dispensing of the liquid through a nozzle (at least 
Wanbaugh does disclose parallel and seperated dispensing axis and pressure axis, as seen in the annotated Figure below, but fails to disclose the second liquid valve is formed generally about the pressure axis and the first liquid valve is formed generally about the dispensing axis.
However, such a structure is known from Alluigi (see delivery valve (60), separate from the suction valve (30)).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have changed the position of the  valves of Wanbaugh to be the same as taught by Alluigi, since doing so would involve the mere relocation of existing parts, applicant has not established any criticality to the claimed configuration of the valves, and the valves would appear to function equally well in either location to open and close to allow liquid to flow from the container, into the pressure chamber, then out of the pressure chamber, and into the delivery duct. 
	Wanbaugh as modified by Alluigi discloses the recited structure of claim 1, and thus, even if not explicitly set forth in the disclosure, inherently performs the recited 

	With regard to claim 2, which depends from claim 1, Wanbaugh discloses the first liquid valve is a first diaphragm (discharge valve 42 Fig. 1, at least col. 4, lines 19-36) and the second liquid valve is a second diaphragm (inlet valve 41 Fig. 1, at least col. 4, lines 19-36), wherein the first and second diaphragms open and close during actuation of the trigger (see also the discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18).

With regard to claim 3, which depends from claim 1, Wanbaugh discloses wherein releasing the trigger further comprises delivering the liquid from the container (see also the discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18) through a primary liquid aspiration duct (formed by dip tube retainer 58) in an auxiliary body (plug seal 60) to a secondary liquid aspiration duct (flow channel 37) in communication with the pressure chamber through a joining compartment (see cored out portion 39, joining the diptube retainer duct with the flow channel 37) joining the primary and secondary liquid aspiration ducts that are axially offset (flow channel 37 is perpendicular to dip tube retainer duct, and is thus “axially offset”).

With regard to claim 9, which depends from claim 1, Wanbaugh discloses wherein upon actuating the trigger, the piston slides sealingly along a pressure axis of the pressure chamber and the liquid is dispensed through the nozzle along a dispenser axis of the dispenser duct (45, Fig 1; see also the discussion of operation of the device 

With regard to claim 11, which depends from claim 1, Wanbaugh discloses wherein the piston is movable in the pressure chamber between the initial rest position where a volume in the pressure chamber is maximum to the dispensing position where the volume of the pressure chamber is minimum (see discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18).

With regard to claim 12, which depends from claim 1, Wanbaugh discloses wherein upon actuating the trigger to position the piston in the dispensing position, the second liquid valve remains closed to prevent the backflow of liquid toward the container (see discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18, see also the shape of the valve 41 in Fig. 1, which clearly is pushed closed upon the creation of positive pressure in the pump chamber 26).

With regard to claim 13, which depends from claim 1, Wanbaugh discloses wherein upon releasing the trigger, the aspiration hole is in communication with the outside environment for at least part of a return phase of the piston to the rest position (see discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18).

Allowable Subject Matter
Claims 4-8, 10, 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and/or (b) or 35 U.S.C. 112 (pre-AIA ), 1st and/or 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments in view of the amendments to claims 1-18, filed 10 June 2021 and 16 July 2021, with respect to the rejection(s) of claim(s) 1-18 under various provisions of 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 1-3, 9, and 11-13 under 35 USC 103 is made in view of prior art already of record, as set forth in detail above.
Applicant's arguments with respect to amended claim 19, filed 10 June 2021 and 16 July 2021, have been fully considered but they are not persuasive, since U.S. publication no. 2013/0026192 (Alluigi) discloses the newly added features of claim 19, as set forth in detail above, and since applicant has not affirmatively and properly excluded U.S. publication no. 2013/0026192 (Alluigi) as a prior art reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754